internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no director lmsb ctm area tam-123258-03 cc ita taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference ----------------------------------------------------- ------------------------------- --------------------------- ---------------- ---------- date legend taxpayer a b c d e f g h i date dollar_figureamount date dollar_figureamount dollar_figureamount software accounting firm --------------------------------- ------------ -------- ------ -------------- ---------- ---------------- -------------- ------------------ ------ ----------------------- --------------- ---------------- --------------- --------------- ------- ------------------- tam-123258-03 software quantity price quantity quantity issues what retail selling prices must a merchant use to ensure that the retail_method of --------------------------------- ------ ------- ---- ---- accounting sanctioned in sec_1_471-8 clearly reflects income given the revenue agent’s determination that taxpayer did not apply the retail_method properly and did not maintain the inventory records required by sec_1_471-8 should the national_office revoke taxpayer s ruling retroactively conclusions for the retail_method to clearly reflect income the merchant must use contemporaneous retail selling prices when computing cost complements and the retail value of ending inventories to establish this fact the merchant must maintain contemporaneous purchase-related records and if using computer_software to apply the retail_method the merchant must maintain software-related records taxpayer s ruling is hereby revoked as of the beginning of the year_of_change because taxpayer did not comply with the terms and conditions of the ruling facts taxpayer is a publicly owned corporation and merchant that operates retail stores in a b c d e f g h and i specifically taxpayer sells consumer electronics such as television sets stereophonic equipment and related accessories thus taxpayer actually maintains and must account for inventories until the year under examination taxpayer valued its inventories at the lower_of_cost_or_market alcm for both financial reporting and federal_income_tax purposes but these two values generally were different for financial reporting purposes taxpayer followed generally_accepted_accounting_principles agaap for federal_income_tax purposes taxpayer followed tax principle sec_1 and the first-in_first-out afifo method taxpayer timely filed a form_3115 application_for change in accounting_method for the taxable_year ending date ayear of change in the form_3115 taxpayer see '1 see '1 d tam-123258-03 sought permission to use the retail_method under '1 to value its inventories at approximate lcm aretail lcm taxpayer continues to value its inventories at lcm for financial reporting purposes the commissioner issued a ruling ie ruling letter and consent agreement that granted consent for taxpayer to value its inventories at retail lcm ain accordance with the provisions of '1 the ruling states that taxpayer s method change requires taxpayer to decrease taxable_income by dollar_figureamount a sec_481 adjustment in addition the ruling contains the following terms and conditions the taxpayer takes one-fourth of the ' a adjustment into account in computing taxable_income each taxable_year of the adjustment period beginning with the year_of_change see sec_5 of revproc_97_27 if the taxpayer ceases to engage in the trade_or_business or terminates its existence the taxpayer must take the remaining balance of any ' a adjustment relating to the trade_or_business into account in computing taxable_income in the year of cessation or termination for purposes of this condition the provisions in section of revproc_97_27 will apply in determining whether the taxpayer is treated as ceasing to engage in a trade_or_business the taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years provided they are not closed on the date it receives this letter on the method_of_accounting granted in this letter this condition is considered satisfied if the taxpayer reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation the basis of the taxpayer s inventory at the beginning of the year_of_change be restated to reflect the change in method_of_accounting granted herein finally under effect of this accounting_method change the ruling contains the following statement the district_director must apply the ruling in determining the taxpayer s liability unless the district_director recommends that the ruling should be modified or revoked the district_director will ascertain whether the representations upon which this ruling was based reflect an accurate statement of the material facts the amount of the ' a adjustment was properly determined the change in method_of_accounting was implemented as proposed in accordance with the terms and conditions of the consent agreement and revproc_97_27 tam-123258-03 there has been any change in the material facts upon which the ruling was based during the period the method_of_accounting was used and there has been any change in the applicable law during the period the method_of_accounting was used if the district_director recommends that the ruling other than the amount of the ' a adjustment should be modified or revoked the district_director will forward the matter to the national_office for consideration before any further action is taken such a referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_98_2 1998_1_irb_74 or any successor will be followed see section dollar_figure of revproc_97_27 on date taxpayer s vice president signed the consent agreement on taxpayer s behalf subsequently taxpayer s return for the year_of_change was selected for examination during this examination the revenue_agent reviewed taxpayer s sec_481 adjustment and determined that taxpayer by valuing ending inventories at retail lcm instead of lcm reduced its gross_income for the year_of_change and first succeeding taxable_year by dollar_figureamount and dollar_figureamount respectively after inquiring about taxpayer s inventory-accounting and record-keeping systems the revenue_agent learned that taxpayer uses a mainframe computer and integrated point-of-sale and inventory-accounting software known as asoftware to account for over quantity thousand different inventory_items or astock-keeping units askus software maintains the following data for each sku within separate database fields sku number that identifies the product product type department retail selling_price retail price and cost the database field for retail price is named price whenever taxpayer assigns a new permanent retail price to a sku that retail price goes into price and the old permanent retail price if any is automatically expunged from price only a small_group of taxpayer s employees ie executives and merchandise-buying group are authorized and able to change the retail price maintained in price at year end taxpayer uses a spreadsheet created by accounting firm the asoftware to calculate retail lcm for taxpayer's entire business to perform this calculation the software utilizes some of the data stored in software and some additional data that must be inputted manually by taxpayer s employees eg freight charges and vendor discounts taxpayer represents that the software uses the retail prices amaintained in software for the same quantities of goods in the opening_inventory and purchased during the year employees in taxpayer s information_technology department download data from software and give that data to taxpayer s tax department whose employees manually input the additional data into the software for each sku the retail value of ending inventory is computed by multiplying the end-of-year quantity by the end-of-year retail price maintained in price and retail lcm is computed by multiplying the retail value of ending inventory by the cost complement the software produces a written report showing retail lcm for each sku and for taxpayer's entire business tam-123258-03 taxpayer purchases products throughout the year from various suppliers most of these products have a manufacturer's suggested retail price msrp the cost of these products usually remains constant when the economy is good but can decline when market conditions are less robust or when a manufacturer overproduces taxpayer contends that its retail prices tend to remain constant even when its costs decline taxpayer acknowledges however that a product's msrp sometimes declines in any event these products have a limited life cycle for example approximately quantity percent of taxpayer s inventory_items are new each year new models of an established product can be introduced by their manufacturers at any time of the year but manufacturers of car stereos home audio equipment and camcorders which represent approximately quantity percent of taxpayer's total inventory generally introduce their new models in january for most products taxpayer s retail price is the msrp because manufacturers encourage merchants to keep retail prices high thus the first retail price entered into price generally is the product's msrp of course taxpayer reduces its retail prices to accommodate changing inventory levels and special buying opportunities taxpayer represents however that its business policy is to avoid permanently reducing the retail price of any product below its msrp so all of its retail price reductions markdowns are temporary markdowns because temporary retail prices are not entered into price no sku's ending inventories at retail is reduced by temporary markdowns despite these representations it appears that whenever a sku's end-of-year msrp is lower than its beginning-of-year msrp taxpayer's method of computing the retail value of ending inventories ending inventories at retail will reflect a permanent markdown equal to the quantity of goods still priced at the higher msrp multiplied by the difference in the beginning-of-year msrp and end-of-year msrp the revenue_agent was unable to examine taxpayer s contemporaneous purchase-related records for the year_of_change because taxpayer did not maintain them were these records to exist for each shipment of merchandise they would contain both the cost of the unit s received and the permanent retail price prevailing when the unit or units are first offered for sale acontemporaneous retail price in addition they would show or permit the computation of the merchant s permanent markdowns for the taxable_year though taxpayer produced a large sample of sales tickets which recorded the actual retail price s of the product s being sold the revenue_agent was unable to satisfy himself that the retail prices recorded on these sales tickets were used by the software to compute each sku's cost complement and retail lcm furthermore the software user manual which includes examples of the retail_method being applied properly also contains the following statement the retail value of the ending inventory is multiplied by its cost complement the ratio of an item s cost to its highest retail value during the current fiscal_year to approximate the value of ending inventory at cost emphasis added tam-123258-03 the revenue_agent stated parenthetically that accounting firm has misplaced the software-related workpapers that might have been used to interpret this statement the user manual does not specify that adjustments are needed for temporary markdowns existing at year end and markup cancellations law and analysis sec_446 of the internal_revenue_code provides generally that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 provides that subject_to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods_of_accounting -- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-2 of the income_tax regulations provides two tests to which each inventory must conform it must conform as nearly as may be to the best_accounting_practice in the trade_or_business and it must clearly reflect the income sec_1_471-2 provides that inventory rules cannot be uniform but must give effect to trade customs which come within the scope of the best_accounting_practice in the particular trade_or_business in order to clearly reflect income the inventory practice of a taxpayer should be consistent from year to year and greater weight is to be given to consistency than to any particular method of inventorying or basis of valuation so long as the method or basis used is in accord with through sec_1_471-2 provides that the bases_of_valuation most commonly used by business concerns and which meet the requirements of sec_471 are cost and cost or market whichever is lower sec_1_471-2 provides that inventories should be recorded in a legible manner properly computed and summarized and should be preserved as a part of the tam-123258-03 accounting_records of the taxpayer the inventories of taxpayers on whatever basis taken will be subject_to investigation by the district_director and the taxpayer must satisfy the district_director of the correctness of the prices adopted sec_1_471-3 provides that in the case of merchandise on hand at the beginning of the taxable_year acost means the inventory price of such goods sec_1_471-3 provides that in the case of merchandise purchased since the beginning of the taxable_year acost means the invoice price less trade or other discounts except strictly cash discounts approximating a fair interest rate which may be deducted or not at the option of the taxpayer provided a consistent course is followed to this net invoice price should be added transportation or other necessary charges incurred in acquiring possession of the goods for taxpayers acquiring merchandise for resale that are subject_to the provisions of sec_263a see 263a- and 263a-3 for additional_amounts that must be included in inventory costs sec_1_471-3 provides that in any industry in which the usual rules for computation of cost of production are inapplicable costs may be approximated upon such basis as may be reasonable and in conformity with established trade practice in the particular industry among such cases are farmers and raisers of livestock see '1 miners and manufacturers who by a single process or uniform series of processes derive a product of two or more kinds sizes or grades the unit cost of which is substantially alike see '1 and retail merchants who use what is known as the retail_method in ascertaining approximate cost see '1 notwithstanding the other rules of this section cost shall not include an amount which is of a type for which a deduction would be disallowed under sec_162 f or g and the regulations thereunder in the case of a business_expense sec_1_471-4 provides that under ordinary circumstances and for normal goods in an inventory market means the aggregate of the current bid prices prevailing at the date of the inventory of the basic elements of cost reflected in inventories of goods purchased and on hand goods in process of manufacture and finished manufactured goods on hand the basic elements of cost include direct materials direct labor and indirect_costs required to be included in inventories by the taxpayer eg under sec_263a and its underlying regulations for taxpayers subject_to that section for taxpayers to which sec_263a applies for example the basic elements of cost must reflect all direct costs and all indirect_costs properly allocable to goods on hand at the inventory date at the current bid price of those costs including but not limited to the cost of purchasing handling and storage activities conducted by the taxpayer both prior to and subsequent to acquisition or production of the goods the determination of the current bid price of the basic elements of costs reflected in goods on hand at the inventory date must be based on the usual volume of particular cost elements purchased or incurred by the taxpayer tam-123258-03 sec_1_471-4 provides that where the inventory is valued upon the basis of cost or market whichever is lower the market_value of each article on hand at the inventory date shall be compared with the cost of the article and the lower_of such values shall be taken as the inventory value of the article sec_1_471-8 provides that retail merchants who employ what is known as the retail_method of pricing inventories may make their returns upon that method provided that the use of such method is designated upon the return that accurate accounts are kept and that such method is consistently adhered to unless a change is authorized by the commissioner as provided in paragraph e of '1 under the retail_method the total of the retail selling prices of the goods on hand at the end of the year in each department or of each class of goods is reduced to approximate cost by deducting therefrom an amount which bears the same ratio to such total as -- the total of the retail selling prices of the goods included in the opening_inventory plus the retail selling prices of the goods purchased during the year with proper adjustment to such selling prices for all mark-ups and mark-downs less the cost of the goods included in the opening_inventory plus the cost of the goods purchased during the year bears to the result should represent as accurately as may be the amounts added to the cost price of the goods to cover selling and other expenses of doing business and for the margin of profit see 263a-1 and 263a-3 for rules regarding the computation of costs with respect to property acquired for resale sec_1_471-8 provides that a taxpayer other than one using the last-in_first-out inventory_method who previously has determined inventories in accordance with the retail_method except that to obtain a basis of approximate cost or market whichever is lower has consistently and uniformly followed the practice of adjusting the retail selling prices of the goods included in the opening_inventory and purchased during the taxable_year for mark-ups but not for mark-downs may continue such practice subject_to the conditions prescribed in this section the adjustments must be bona_fide and consistent and uniform where mark-downs are not included in the adjustments mark-ups made to cancel or correct mark-downs shall not be included and the mark- ups included must be reduced by the mark-downs made to cancel or correct such mark- ups sec_1_471-8 provides that in no event shall mark-downs not based on actual reduction of retail_sale prices such as mark-downs based on depreciation and obsolescence be recognized in determining the retail selling prices of the goods on hand at the end of the taxable_year sec_1_471-8 provides that a taxpayer other than one using the last-in first- out inventory_method who previously has determined inventories without following the practice of eliminating mark-downs in making adjustments to retail selling prices may tam-123258-03 adopt such practice provided permission to do so is obtained in accordance with and subject_to the terms provided by paragraph e of '1 a taxpayer filing a first return of income may adopt such practice subject_to approval by the district_director upon examination of the return revrul_79_115 1979_1_cb_185 holds that promotional markdowns should not be used when computing cost complements under the retail lifo_method because the retail price of the inventory does not reflect promotional markdowns section dollar_figure of revproc_97_27 1997_1_cb_680 provides that a taxpayer that changes to a method_of_accounting pursuant to this revenue_procedure may be required to change or modify that method_of_accounting for the following reasons the enactment of legislation a decision of the united_states supreme court the issuance of temporary or final regulations the issuance of a revenue_ruling revenue_procedure notice or other statement published in the internal_revenue_bulletin the issuance of written notice to the taxpayer that the change in method_of_accounting was granted in error or is not in accord with the current views of the service or a change in the material facts on which the consent was based section dollar_figure of revproc_97_27 provides that except in rare or unusual circumstances if a taxpayer that changes its method_of_accounting under this revenue_procedure is subsequently required under this section to change or modify that method_of_accounting the required change or modification will not be applied retroactively provided that the taxpayer complied with all the applicable provisions of the consent agreement and this revenue_procedure there has been no misstatement or omission of material facts there has been no change in the material facts on which the consent was based there has been no change in the applicable law and the taxpayer to whom consent was granted acted in good_faith in relying on the consent and applying the change or modification retroactively would be to the taxpayer's detriment section dollar_figure of revproc_97_27 provides that the district_director must apply a ruling obtained under this revenue_procedure in determining the taxpayer's liability unless the district_director recommends that the ruling should be modified or revoked the district_director will ascertain if the representations on which the ruling was based reflect an accurate statement of the material facts the amount of the ' a adjustment was properly determined the change in method_of_accounting was implemented as proposed in accordance with the terms and conditions of the consent agreement and this revenue_procedure there has been any change in the material facts on which the ruling was based during the period the method_of_accounting was used and there has been any change in the applicable law during the period the method_of_accounting was used section dollar_figure of revproc_97_27 provides that if the district_director recommends that the ruling other than the amount of the ' a adjustment should tam-123258-03 be modified or revoked the district_director will forward the matter to the national_office for consideration before any further action is taken such a referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_97_2 or any successor will be followed issue what retail price must a merchant use to ensure that the retail_method of accounting sanctioned in sec_1_471-8 clearly reflects income in general a permissible method_of_accounting clearly reflects income3 when properly applied by a qualified_taxpayer under '1 the retail_method is a permissible method for merchants so taxpayer is qualified to use the retail_method thus taxpayer may use the retail_method for the taxable_year under examination if it can show that it properly applied the method to apply the retail_method properly a merchant must satisfy the computational and record-keeping requirements of sec_1_471-8 computational requirements a introduction sec_1_471-8 provides two versions of the retail_method for merchants not also using the lifo_method under sec_1_471-8 the merchant reduces the retail prices of goods in ending inventories to approximate cost retail cost by deducting an amount adjusted for markups and markdowns that represents the merchant’s expected profit alternatively under sec_1_471-8 the merchant reduces those retail prices to approximate lcm retail lcm by deducting an amount that is adjusted for markups but not for markdowns under lcm market is replacement cost thus when computing retail lcm the merchant is computing the approximate replacement cost of ending inventories though sec_1_471-8 neither defines aretail price nor provides a detailed example of properly adjusting retail prices for markups and markdowns the first sentence of '1 a refers to the method known as the retail_method thus because of the critical role played by retail prices and markdowns under the retail_method an examination of both the retail_method used for book and financial-reporting purposes6 and the history of sec_1_471-8 is useful reflects the consistent application of gaap in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily sec_446 see sec_1_471-4 see eg 439_us_522 sec_1_446-1 provides in relevant part that a method_of_accounting that tam-123258-03 b origin of retail_method as the size of merchandising businesses grew during the 19th century larger merchants often had to account for inventories containing tens of thousands or even hundreds of thousands of items skus though counting and assigning a unit cost to all the units of each sku was feasible with a sufficiently large staff of accountants the expense of computing the value of ending inventories for book purposes would have been prohibitive and would have outweighed any benefit obtained from knowing that value thus larger merchants began using a new method which became known as the retail_method under the retail_method the merchant maintains detailed records showing the cost and retail price of goods purchased for resale permanent markdowns and sales by reviewing these detailed records the merchant can determine ending inventories at retail though price-based inventories worked well for inventory-management purposes such as evaluating a staff of buyers the merchant had to convert them into cost-based inventories to compute net_income this conversion was accomplished by multiplying ending inventories at retail by the cost complement which produced either retail cost or retail lcm to prevent ending inventories from being overvalued and thus from overstating the value of the merchant s business the typical merchant valued ending inventories at retail lcm c relevant retail prices for book and financial reporting purposes any determination regarding the retail prices that are relevant for book and financial reporting purposes requires an examination of gaap at the outset we acknowledge the so-called hierarchy of gaap the most authoritative pronouncements are found in fasb financial_accounting standards board standards and interpretations apb accounting principles board opinions and aicpa accounting for a discussion regarding the financial_accounting principles applicable to the be regarded as clearly reflecting income provided all items of gross_income and expense are treated consistently from year to year retail_method see malcolm p mcnair anita c hersum the retail_inventory_method and lifo pincite robert m zimmerman et al retail accounting and financial control 5th ed paul w wilson and kenneth e christensen lifo for retailer sec_11 raymond a hoffman inventories a guide to their control costing and effect upon income and taxe sec_119 donald e kieso and jerry j weygandt intermediate accounting 9th ed glenn a welsch and charles t zlatkovich intermediate accounting michael h granof financial_accounting 2nd ed for a discussion regarding the tax-accounting principles applicable to the retail_method see leslie j schneider federal income_taxation of inventories '8 pincite tam-123258-03 research bulletins aarbs the least authoritative pronouncements are found in aicpa accounting interpretations fasb implementation guides q a and awidely recognized and prevalent industry practices when even the least authoritative pronouncements do not provide guidance support can be found in other accounting literature arb sanctions the retail_method for financial reporting purposes but does not describe the retail_method other less authoritative pronouncements of gaap do not exist but the accounting treatises and textbooks authoritative texts cited in note not an all-inclusive list describe the retail_method textbook approach as shown in these authoritative texts and applied in example sec_1 through infra the textbook approach is a multi-step formula for computing the cost complement ending inventories at retail and retail lcm even if not actually used by merchants to compute retail lcm the textbook approach reveals the arithmetic relationship between the cost complement and ending inventories at retail according to the cited authoritative texts the relevant retail price of a unit is its original retail price ie the first retail price dollar_figure but only one of these authoritative texts provides guidance that might help a merchant apply afirst to several units purchased at different times this guidance consists primarily of reproductions and descriptions of the inventory records used by merchants during the first half of the 20th century for the operation of the retail_method only a few comparatively simple forms are required the key device is the so-called department stock ledger on which are summarized for each department or dissection separately monthly and for the season to date or year to date the cost and retail of inventory and purchases the retail reductions and the miscellaneous merchandising data which eventually are reflected in the gross margin computations the other essential forms are a purchase record for recording the necessary details relating to each lot of merchandise coming into the department a merchandise transfer form for recording interdepartmental transfers and a price change report for recording additional markups markdowns and cancellations of additional markups and markdownsdollar_figure accounting research bulletin no ch committee on accounting see eg kieso weygandt supra note pincite this hierarchy of gaap may change because of sec_108 of the sarbanes-oxley_act of u s c a west and supp procedure date see eg zimmerman supra note pincite welsh and zlatkovich supra note pincite for example in traditional retail clothing stores the original will be the first price shown on the price tag reduced prices result from markdowns mcnair and hersum note supra pincite underscoring added tam-123258-03 regarding the purchase record the authors write here besides spaces for identifying entries including dates and invoice numbers there are columns for invoice cost transportation discount retail and percentage markon for each lot of merchandise received invoice cost discount and retail are recorded this last figure being transcribed from the notations of retail made by the buyer for marketing purposesdollar_figure the above-quoted description of the purchase record suggests that a merchant using the retail_method should be recording inventory costs and retail prices on a lot-by- lot basis however this description does not expressly provide that the merchant should record only contemporaneous retail prices on the purchase record finally the authors write that a t he price change report14 is the source also of the figure for the net total of markdowns which appears in the retail deductions section of the stock ledger in summary the authoritative texts clarify the importance of using original retail prices under the textbook approach but they do not explain how a merchant determines the original retail price of units purchased at different times fortunately as will be shown the operation of the textbook approach specifically the arithmetic relationship between the cost complement and ending inventories at retail provides the answer d moving-average phenomenon except by chance retail lcm will not equal lcm computed under the fifo method because of a moving-average phenomenon this moving-average phenomenon has two causes first a merchant may compute one cost complement for all the inventories of an entire department unless every type of merchandise has the same ratio of profit to cost the expected profit reflected in ending inventories at retail will be an average that varies depending on the mix of low-cost high-profit units and high-cost low-profit units thus using one cost complement for all the inventories of an entire department removes a weighted-average expected profit per dollar of value from ending inventories at retail second at the end of the year the merchant computes the cost complement using beginning inventories as well as current-year purchases stated differently when computing retail lcm the merchant does not use the fifo id pincite exhibit id pincite underscoring added id pincite exhibit footnote added id pincite tam-123258-03 method to determine which units are in ending inventoriesdollar_figure thus this weighted- average expected profit is a moving averagedollar_figure the effect of this moving-average phenomenon is shown in example unit cost dollar_figure dollar_figure no of units example at the beginning of the taxable_year ending date merchant ha sec_2 widgets whose cost is dollar_figure dollar_figure total and whose retail price is dollar_figure dollar_figure total during january and february of merchant sells these widgets dollar_figure dollar_figure total subsequently merchant purchase sec_15 additional widgets the dates of receipt unit costs and retail prices are shown below date received total between date and date merchant sells additional widgets dollar_figure dollar_figure total on date merchant reduces the retail price to dollar_figure because of changed market conditions and the reduced replacement cost because of the widgets purchased on march still are marked at dollar_figure merchant reduces the retail price of each of those widgets from dollar_figure to dollar_figure thus merchant s markdowns for total dollar_figure widgets dollar_figure assume that these widgets are offered for sale on the date received during merchant does not mark up the retail price of any units receive any vendor discounts provide any employee_discounts or experience any inventory_shrinkage using these data and the textbook approach merchant computes retail lcm total retail price dollar_figure dollar_figure dollar_figure original retail price dollar_figure dollar_figure total cost dollar_figure dollar_figure dollar_figure but see glenn a welsch and charles t zlatkovich supra note which shows how to use the retail_method to estimate the fifo cost of ending inventories some treatises distinguish periodic averages which are calculated annually using beginning amounts and current-year additions from moving averages which are calculated more frequently see eg schneider supra note at '2 pincite though the formula used to compute retail lcm is a periodic average under this criterion moving is a better description of the phenomenon shown in example tam-123258-03 beginning inventories purchases widgets markups18 total goods handled markdowns19 sales widgets dollar_figure ending inventories -- at retail units dollar_figure cost complement ending inventories -- at retail lcm a at cost dollar_figure dollar_figure - dollar_figure a b cost complement b at retail dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in example the moving-average phenomenon affects the cost complement because the cost-to-retail ratio of beginning inventories dollar_figure dollar_figure cost dollar_figure retail is different from the cost-to-retail ratio of purchases dollar_figure dollar_figure stated differently because the cost complement of beginning inventories ie prior year s cost complement is different from the cost complement of purchases the cost complement computed for the current_year is affected by the relative weight total expected profit retail price - cost of these two components of total goods handled more importantly retail lcm dollar_figure is dollar_figure less than lcm dollar_figure which is the lesser_of cost dollar_figure widgets dollar_figure unit cost of november purchases widgets dollar_figure unit cost of march purchases or replacement cost dollar_figure widgets dollar_figure unit cost of november purchases e history of sec_1_471-8 at first merchants employing the retail_method for book purposes were unable to employ this method for tax purposesdollar_figure though section of the revenue act of authorized the treasury_department to prescribe inventory methods that if a merchant increases the price of a unit above the original price that increase is a amarkup if the merchant later reduces the price of that unit the reduction is either a amarkup cancellation or a amarkdown as long as the reduced price equals or exceeds the original price the reduction is a markup cancellation and the merchant s net markups will be positive once the reduced price falls below the original price the reduction is a markdown and the merchant s net markups will equal zero subtract the corresponding temporary markdowns from total goods handled at retail so ending inventories at retail will not be overstated but as discussed in note infra temporary markdowns on unsold merchandise are not subtracted from total goods handled at retail mcnair hersum supra note pincite publaw_65_254 40_stat_1060 if goods are sold at a temporarily reduced retail price the merchant must tam-123258-03 conform as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting income the treasury_department did not sanction the retail_method for federal_income_tax purposes instead the treasury_department promulgated art of regulation sec_45 which required taxpayers to value inventories on an item-by-item basis and at cost or cost or market whichever is lower the retail_method fails both requirements because it treats all the goods sold in a department as a single item and because it only approximates cost or lcmdollar_figure during the following year the treasury_department promulgated art of regulation sec_45 as a relief provision for merchants who employ the retail methoddollar_figure however this regulation did not provide complete relief because merchants were not permitted to value their inventories at retail lcm to ensure that merchants valued their inventories at cost this regulation prohibited them from deducting any markdown related to unsold merchandise from total goods handled at retail when computing ending inventories at retail dollar_figure as amended in this regulation permitted merchants for each department or class of goods to reduce ending inventories at retail to retail cost by reducing the denominator of the cost complement and thus total goods handled at retail by all markdowns recorded during the year including markdowns related to unsold merchandise finally in the treasury_department permitted merchants using the retail_method to value inventories at either retail cost or retail lcmdollar_figure sec_1_471-8 continues this policy moreover the moving-average phenomenon inherent in the cost complements at the first annual convention of the controllers congress of the national retail dry goods association in june of the delegates were informed that their organization was instrumental in having this language inserted into section see mcnair and hersum supra note pincite used to compute retail lcm arguably conflicts with the service s position regarding the use of average-cost methods for inventory_valuation see eg t b r c b see also revrul_71_234 1971_1_cb_148 updating and restating t b r example will compute retail cost if all markdowns related to unsold merchandise are added back to ending inventories at retail before the combined amount is multiplied by the cost complement determining the amount of markdowns related to unsold merchandise is impractical however without the use of physical flow assumptions which defeats the purpose of using the retail_method t d c b but for the moving-average phenomenon the textbook approach shown in t d 1922_1_cb_40 t d 1941_1_cb_200 tam-123258-03 f retail lcm equals lcm under limited conditions for the reasons discussed previously retail lcm usually will not equal lcm computed under the fifo methoddollar_figure but under the limited conditions of example retail lcm is the actual replacement cost of the merchant’s ending inventories example at the beginning of the taxable_year ending date merchant has widgets whose cost is dollar_figure dollar_figure total and whose retail price is dollar_figure dollar_figure total during january and february of merchant sells of these widgets dollar_figure dollar_figure total subsequently merchant purchases additional widgets the dates of receipt unit costs and retail prices are shown below date received total original retail price dollar_figure dollar_figure dollar_figure dollar_figure total cost dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total retail price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure no of unit sec_1 unit cost dollar_figure dollar_figure dollar_figure dollar_figure assume that these widgets are offered for sale on the date received on date merchant permanently reduces the retail price of the widgets from dollar_figure to dollar_figure because merchant s inventory include sec_4 widgets priced at dollar_figure merchant records markdowns totaling dollar_figure widgets x dollar_figure march retail price - dollar_figure july retail price during merchant does not mark up the retail price of any units receive any vendor discounts provide any employee_discounts temporarily reduce any retail price or experience any inventory_shrinkage the value of merchant’s ending inventories at lcm computed under the fifo method is dollar_figure the actual cost of merchant’s ending inventories is dollar_figure widget dollar_figure november purchase widgets dollar_figure unit cost of september purchase widgets dollar_figure unit cost of july purchase widget dollar_figure march purchase widgets dollar_figure unit cost of beginning inventories but the replacement cost of merchant’s ending inventories is only dollar_figure widgets dollar_figure unit cost of november purchase the moving-average phenomenon is not the only reason that retail lcm will differ from lcm losses on subnormal_goods eg scratched tables are recognized differently for book and tax purposes a permanent markdown on a subnormal good reduces ending inventories at retail and thus retail lcm in contrast lcm is not reduced except to the extent that the reduced price of the subnormal good is less than the replacement cost of a similar normal good but for simplicity’s sake none of the examples involves subnormal_goods using these data and the textbook approach merchant properly computes the a b cost complement tam-123258-03 a b cost complement ending inventories at retail and retail lcm beginning inventories purchase sec_29 total goods handled markdowns sales widgets dollar_figure ending inventories -- at retail widgets dollar_figure cost complement ending inventories -- at retail lcm at retail dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at cost dollar_figure dollar_figure dollar_figure finally merchant computes gross_income for sales cost_of_goods_sold beginning inventories purchases cost of goods available less ending inventories less cost_of_goods_sold gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in example retail lcm is the actual replacement cost of merchant’s inventories for three reasons first the moving-average phenomenon does not affect merchant s cost complement second when computing the denominator of the cost complement merchant uses only contemporaneous retail prices specifically the contemporaneous retail prices of the purchases are dollar_figure for the unit purchased on dollar_figure for the units purchased on dollar_figure for the units purchased on and dollar_figure for the unit purchased on third the goods in merchant’s a merchant sometimes needs to lower prices in a way that is not properly classified as a markdown because the reductions are not chargeable to the merchant's buyer eg when the merchant decides to hold a special sale after purchasing merchandise at a special low cost in these cases the merchant records the special purchase at the original price and subtracts a special adjustment when computing net purchases at retail see eg ray a hoffman supra note pincite but for this accounting treatment a temporary price reduction following a special low-cost purchase would activate the moving-average phenomenon and artificially lower the merchant's cost complement tam-123258-03 ending inventories are recorded at the lesser_of their contemporaneous retail price or their permanently reduced retail price and not at a temporarily reduced retail pricedollar_figure g conclusions drawn from the operation of the textbook approach because retail lcm equals the actual replacement cost of ending inventories under the limited conditions of example the retail_method clearly reflects income when properly applied by a merchant but properly applying the retail_method means properly completing each intermediate step in the computation of retail lcm ie the computations of the cost complement permanent markdowns and ending inventories at retail under the textbook approach the denominator of the cost complement is related arithmetically to ending inventories at retail as shown in example merchant adds beginning inventories at retail and purchases at retail to obtain total goods handled at retail which also is the denominator of the cost complement then subtracting markdowns at retail and sales at retail from total goods handled at retail merchant obtains ending inventories at retail thus beginning inventories at retail and purchases at retail are common to the denominator of the cost complement and to ending inventories at retail given this arithmetic relationship the computations of ending inventories at retail dollar_figure and the denominator of the cost complement dollar_figure cannot be correct unless merchant uses the same beginning inventories at retail dollar_figure and purchases at retail dollar_figure respectively for both computations thus merchant is not allowed to assign one set of retail prices to purchases at retail when computing ending inventories at retail and to assign a different set of retail prices to purchases at retail when computing the denominator of the cost complement when sanctioning the retail_method the treasury_department modified it to because of the arithmetic relationship between the denominator of the cost complement and ending inventories at retail the textbook approach provides an objective test for determining whether a merchant has used original retail prices when computing beginning inventories at retail and purchases at retail specifically when a merchant has assigned only original retail prices to beginning inventories at retail and purchases at retail and thereafter has computed only bona_fide permanent prevent merchants from obtaining artificial tax losses on the last day of the taxable_year see sec_1_471-8 and e as shown in example ending inventories at retail is reduced when a merchant reduces the price of unsold goods thus if a merchant were permitted to reduce ending inventories at retail when it temporarily reduces the price of unsold goods for promotional purposes retail lcm will be significantly lower than replacement cost ie lcm which is what the retail_method is supposed to approximate thus under sec_1_471-8 temporary markdowns on unsold goods are not permitted see revrul_79_115 moreover unlike permanent markdowns which acknowledge inventory-related losses temporary markdowns function as a marketing tool tam-123258-03 markdowns the computation of ending inventories at retail will be correct of course few merchants actually use the textbook approach to compute ending inventories at retail but if a merchant uses the physical inventory approach31 or some other approach for this purpose the retail prices will be original only when the value actually computed by the merchant is the same as the value that the merchant would have computed under the textbook approachdollar_figure the truth of these propositions can be seen by comparing and contrasting example sec_2 through in example whenever required to use an original retail price merchant always selects the unit s contemporaneous retail price furthermore merchant always computes bona_fide permanent markdowns that equal the difference between the unit s former permanent retail price and the unit’s current permanent retail price in contrast example sec_3 and show how using an artificially high retail price as the original retail price distorts ending inventories at retail example assume that the facts are the same as in example except that when computing the denominator of the cost complement merchant uses the first permanent retail price charged during the year dollar_figure as the original retail price of every unit purchased during the year date received total original retail price dollar_figure dollar_figure dollar_figure dollar_figure total cost dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total retail price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure no of unit sec_1 unit cost dollar_figure dollar_figure dollar_figure dollar_figure using these data and the textbook approach merchant computes the cost complement ending inventories at retail and retail lcm as follows to determine ending inventories at retail for widget a the merchant counts the units of widget a and multiplies that sum by widget a s end-of-year price to be different under the textbook and physical inventory approaches because a merchant estimates shrinkage under textbook approach but determines actual shrinkage under the physical inventory approach for this purpose we may ignore the fact that ending inventories at retail is likely tam-123258-03 beginning inventories purchases total goods handled markdowns sales widgets dollar_figure ending inventories -- at retail cost complement ending inventories -- at retail lcm a at cost dollar_figure dollar_figure dollar_figure a b cost complement b at retail dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure finally merchant computes gross_income for sales cost_of_goods_sold beginning inventories purchases cost of goods available less ending inventories less cost_of_goods_sold gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure using the artificially high original retail price when computing the cost complement causes a series of errors in merchant’s computations of retail lcm which ultimately affect merchant’s computation of gross_income first the cost complement is understated compared to example versus because the denominator is overstated compared to example dollar_figure versus dollar_figure second ending inventories at retail is overstated by the same dollar_figure in other words though the widgets in ending inventories have a retail value of dollar_figure widgets dollar_figure merchant has computed an artificially high retail value of dollar_figure using the textbook approach third overstating ending inventories at retail overstates retail lcm compared to example dollar_figure versus dollar_figure fourth overstating retail lcm overstates gross_income compared to example dollar_figure versus dollar_figure in summary using an artificially high retail price under the textbook approach affects the computation of retail lcm in two ways the understatement of the cost complement reduces retail lcm and the overstatement of ending inventories at retail increases retail lcm on balance they increase retail lcm and thus increase gross_income because each intermediate step in the computation of retail lcm is not being completed properly merchant is not applying the retail_method properly example after understating the cost complement as shown in example merchant computes ending inventories at retail using either the physical inventory approach or the textbook approach with both permanent markdowns of dollar_figure tam-123258-03 example sec_2 and and artificial markdowns of dollar_figure the amount required to correct ending inventories at retail in example in either case merchant will compute a revised retail lcm as follows ending inventories -- at retail correct value cost complement example ending inventories -- at retail lcm dollar_figure dollar_figure finally merchant will compute the revised gross_income for sales cost_of_goods_sold beginning inventories purchases cost of goods available less ending inventories less cost_of_goods_sold gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure using the actual ending inventories at retail does not compensate for the fact that using an artificially high retail price understates the cost complement when merchant multiplies the actual ending inventories at retail dollar_figure by the understated cost complement retail lcm is understated compared to example dollar_figure versus dollar_figure which causes merchant s gross_income to be understated compared to example dollar_figure versus dollar_figure h conclusion the retail_method will correctly compute retail lcm only if the merchant uses contemporaneous retail prices when computing the cost complement and ending inventories at retail thus the retail_method will not correctly compute retail lcm if the merchant computes the cost complement or ending inventories at retail or both using any of the following an artificially high or nominal retail price with or without an artificial markdown33 the permanent retail price of identical units prevailing on the first day of the taxable_year with or without an artificial markdown an artificially low retail price or a temporarily reduced retail pricedollar_figure artificial markdown means the amount needed to offset the excess of the price used when computing the cost complement and the taxpayer’s contemporaneous price merchant uses artificially high prices and artificially high markdowns because the latter offset the former when the merchant computes the cost complement in contrast the retail_method will correctly compute retail cost even if a tam-123258-03 record-keeping requirements a merchant must satisfy the following record-keeping requirements first the merchant must maintain records that document the cost and retail value of beginning inventories the unit cost and original retail price of all purchases as well as their respective totals and the merchant's markups markdowns vendor discounts etcdollar_figure second the merchant must be able to show that it used these data properly when computing the cost complement ending inventories at retail and retail lcm or retail cost if the merchant used software to apply the retail_method the merchant must satisfy additional record-keeping and computational requirements because a revenue_agent is not required to accept software-generated tax data at face value first the merchant must establish audit trails between the retained electronic records and the taxpayer s books and between the retained electronic records and the tax returndollar_figure second the merchant must show that its software properly used all the relevant data when computing the cost complement ending inventories at retail and retail lcm or retail cost issue given the revenue agent’s determination that taxpayer did not apply the retail_method properly and did not maintain the inventory records required by sec_1_471-8 should the national_office revoke taxpayer s ruling retroactively this request for technical_advice arose under section dollar_figure of revproc_97_27 in relevant part section dollar_figure of revproc_97_27 requires the district_director ie revenue_agent to ascertain whether the taxpayer implemented the proposed change in method_of_accounting according to the terms and conditions of the consent agreement the revenue_procedure also explains that if the revenue_agent recommends modifying or revoking the ruling the revenue_agent will forward the matter to the national_office for consideration before any further action is taken and the national_office will treat this referral as a request for technical_advice taxpayer’s ruling granted consent to value inventories at retail lcm under '1 which includes a requirement to keep accurate accounts taxpayer s ruling also contains terms and conditions among these is the requirement that taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years on the method_of_accounting granted in the ruling the ruling then provides that this condition is considered satisfied if the taxpayer reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support this reconciliation see e and a see sec_5 of revproc_98_25 1998_1_cb_689 tam-123258-03 during the examination of taxpayer s tax_return for the year_of_change the revenue_agent determined that taxpayer failed to implement the retail_method according to the terms and conditions of the consent agreement first citing the statement contained in the user manual supplied with the software the revenue_agent believes that taxpayer used artificially high retail prices when computing the cost complements of the skus specifically the revenue_agent believes that when computing the cost complements the software always used the retail price that was prevailing at the beginning of taxpayer’s taxable_year second the revenue_agent contends that taxpayer failed to maintain the accurate accounts required by '1 a particularly the contemporaneous purchase-related records so critical to the computation of correct cost complements in the revenue agent's view taxpayer's large sample of sales receipts does not satisfy this requirement finally the revenue_agent believes that the cost-based inventory_method that taxpayer used in the taxable_year immediately preceding the year_of_change clearly reflects taxpayer’s income thus the revenue_agent has asked the national_office to revoke taxpayer’s ruling retroactively under sec_11 of revproc_97_27 in contrast taxpayer argues that the revenue_agent s request is unreasonable because taxpayer properly applied the retail_method taxpayer contends that '1 a does not expressly require a merchant to use contemporaneous retail prices when computing cost complements thus '1 a cannot require a merchant to maintain the contemporaneous purchase-related records that the revenue_agent would like to examine moreover taxpayer argues that its retail prices generally do not decrease if ever until near the end of the taxable_year when its suppliers lower their msrps thus taxpayer contends that it has implemented the retail_method according to the terms and conditions of the consent agreement finally taxpayer contends that the revenue_agent should propose adjustments to correct taxpayer s computational errors if any actually exist rather than request the national_office to revoke the ruling so the revenue_agent may require taxpayer to cease using the retail_method altogetherdollar_figure we believe that the revocation of taxpayer s ruling is warranted first for the reasons discussed under issue we reject taxpayer s argument that a merchant using the retail_method is not required to use contemporaneous retail prices when computing cost complements thus we concur in the revenue_agent s inference that taxpayer did not properly implement the retail_method for the year_of_change second for the reasons discussed under issue we reject taxpayer s implicit argument that a merchant using the retail_method is not required to maintain contemporaneous purchase-related records for the revenue_agent to examine third taxpayer s failure to maintain these records effectively nullified its reconciliation of book income and taxable but see bank one corp et al v commissioner t c no date quoting am fletcher corp v united_states 832_f2d_436 7th cir cudahy j concurring taxpayers are required to keep adequate_records to support their declaration of taxable_income and have no grounds for protest if the commissioner imposes a workable accounting_method when confronted with inadequate records tam-123258-03 income which is required by the ruling whatever reconciliation taxpayer offered is unverifiable because taxpayer failed to show that it correctly computed its taxable_income for the year_of_change moreover taxpayer s failure to maintain contemporaneous purchase-related records effectively prevents the revenue_agent from proposing corrective adjustments as an alternative to requesting the national_office to revoke taxpayer s ruling when a revenue_agent determines under sec_446 that a taxpayer has improperly applied a permissible method_of_accounting the revenue_agent generally will require the taxpayer to correct its application of the method for the year s under examination rather than require the taxpayer to change to some other permissible methoddollar_figure in this case however because taxpayer has not maintained sufficient records to support its application of the retail_method for the year_of_change neither taxpayer nor the revenue_agent is able to correct taxpayer s application of the retail_method for the year_of_change in fact if the revenue_agent were to propose adjustments to taxpayer s retail prices without having data to support those adjustments his action could be construed as requiring taxpayer to change from one method that does not clearly reflect income to another method that does not clearly reflect incomedollar_figure under these circumstances we hereby revoke taxpayer s ruling as of the beginning of the year_of_change notwithstanding our retroactive revocation of taxpayer s ruling taxpayer may request consent to return to the retail_method in the taxable_year that taxpayer establishes to the commissioner s satisfaction that it is able to comply with all the computational and record-keeping requirements attendant to using the retail_method caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent see eg 34_fedclaims_379 see eg golden gate litho v commissioner tcmemo_1998_184 taxpayer permitted to continue using cash_method which did not clearly reflect income because revenue_agent s application of accrual_method did not clearly reflect income either
